Citation Nr: 1243428	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-40 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left wrist DeQuervains tenosynovitis, with scar (hereinafter a left wrist disability). 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001 and from January 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran's left wrist disability is not productive of limitation of motion or instability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability rating in excess of 10 percent for a service-connected left wrist disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.71a, Diagnostic Code, 5215. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  
The VCAA notice, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For an increased disability rating claim, the required notice includes that the evidence should demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In July 2009, a letter was sent to the Veteran providing the necessary notice.  This letter was returned to VA because of an outdated mailing address.  Subsequently, an August 2009 letter notified the Veteran of the information and evidence needed to substantiate and complete the claim on appeal.  This letter also provided to the Veteran notice regarding the specific Diagnostic Code under which the disability would be rated.  The letter was sent before the initial adjudication of her claim in October 2009.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that, at some point prior to her seeking an increased rating for her disability in June 2009, the Veteran's claims file was lost.  That file was partially rebuilt, but all service treatment records and evidence before 2008 are missing.  When "VA is unable to locate a claimant's records, it should advise [her] to submit alternative forms of evidence to support [her] claim and should assist [her] in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).

The Veteran was informed that the file was lost in a July 2009 letter.  VA requested copies of any VA correspondences the Veteran had, so that the documents could be associated with the rebuilt file.  In addition, VA was able to obtain VA treatment records beginning in January 2004 to April 2009.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the Board has information regarding the Veteran's current condition.  Accordingly, the Board finds that the fact that the Veteran's original claims folder was lost presents no prejudice to the Veteran.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained medical treatment records from January 2004 to April 2009 and from December 2009 to April 2011.  In addition, the VA obtained a September 2009 VA medical examination.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





Analysis

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major (dominant) or minor (non-dominant) wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  The Board notes that the Veteran's disability is evaluated at 10 percent, and as such she is receiving the maximum scheduler rating possible under Diagnostic Code 5215.  Therefore, the Board finds that a higher evaluation is not warranted.  

A higher disability evaluation is afforded for ankylosis of the wrist under Diagnostic Code 5214.  This code distinguishes between major and minor extremity.  To qualify for the minimum compensable evaluation of 30 percent disabling for the major wrist or 20 percent minor wrist, the service-connected disability must be manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  However, in a September 2009 VA examination, the examiner concluded that the Veteran did not suffer from ankylosis in the left wrist.  Therefore, the Veteran does not meet the rating criteria for an increased evaluation under this code.  As such, the preponderance of the evidence is against the claim.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the September 2009 VA examination, the Veteran stated that she experienced moderate tenderness and pain after the action of twisting or bumping her left wrist.  Although the Veteran stated occasional pain in her wrist, in Johnston v. Brown, 10 Vet. App.80, 85 (1992), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are applicable.  As such, a higher rating is not applicable.

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's rating disability for the service-connected left wrist is rated at the maximum for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, a higher percentage for a left wrist disability is contemplated by the rating criteria under Diagnostic Code 5214.  This code allows a higher disability evaluation upon a showing of worsening symptomatolgy.  Therefore, the rating criteria reasonably describes the Veteran's disability and referral for an extraschedular rating is not warranted.

In accordance with Rice V. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability. In this case, the Veteran asserted in a January 2010 written statement that the continued use of her wrist, as a cosmetologist, caused her to leave her job in October 2008.  The Veteran stated that she experienced an increase in pain and numbness.  On the substantive appeal received at the RO in September 2010, the Veteran states that the constant movement and use of her left wrist caused her pain while she worked as a cosmetologist.  While the Board concedes that the Veteran felt pain from the use of her wrist, the September 2009 VA examination indicated that the Veteran's limitation of motion and her limitation of function were normal and that there was no limited range of motion after repetitive use.  Further, the results of the x-rays were normal and the examiner noted that the Veteran did not experience fatigue, weakness, lack of endurance or incoordination in her range of motion.  The examiner opined the condition of the left wrist to have a mild effect on the Veteran's occupation and daily activities.  Accordingly, Rice considerations are inapplicable in this case.

A separate compensable rating may be assigned if there are disabling effects due to a scar.  There are multiple Diagnostic Codes designated for scars located on areas other than the head, face, or neck.  The difference in disability rating depends on the size and severity of scar.  38 C.F.R. § 4.118; Diagnostic Codes 7801-7805 (2012).  In the September 2009 VA examination, it was noted that the Veteran had a scar on her left wrist that measured 3 centimeters by 0 .2 centimeters and totaled 0.6 square centimeters or 0.093 square inches.  It was not noted if the scar was linear or nonlinear.  The RO stated in the October 2009 rating decision that the Veteran's scar was noncompensable and therefore considered with the evaluation of the left wrist.  The Board has considered the diagnostic codes which might afford the Veteran a compensable rating.  

Under Diagnostic Code 7801, the rating decision pertains to scars which are deep and nonlinear.  In the instant case, the examiner in the September 2009 VA examination reported that the left wrist scar was not deep.  Under Diagnostic Code 7802, a maximum 10 percent evaluation is warranted where a scar is superficial, nonlinear, and at least 144 square inches (929 square centimeters) in size.  In the instant case, the examiner noted that the scar was superficial.  However, the scar's measurement is less than the amount required under the code.  

As there is no Diagnostic Code 7803, the Board moves to Diagnostic Code 7804.  This code provides for scars that are characterized as unstable and painful and the disability rating is dependent on the number of scars on the body.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The examiner indicated that there was no tenderness in the scar and that there was no loss of covering of the skin over the scar.  Finally, under Diagnostic Code 7805, scars are to be evaluated on any disabling effects not considered under Diagnostic Codes 7800-7804.  The September 2009 examination indicated that there was no inflammation, edema or keliod formation of the scar and no signs of induration or inflexibility of the skin in the area of the scar.  As it is not found that the Veteran's scar meets the criteria for a compensable disability rating, a separate rating is not warranted.  38 C.F.R § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the Veteran is already receiving the maximum scheduler rating under Diagnostic Code 5215.  In addition, the Board does not find any evidence showing an increase in the severity in the limitation of motion or function of the left wrist.  As such, a staged rating is not applicable.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for a service-connected left wrist disability, referred to as DeQuervain tenosynovitis, with scar.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent for left wrist disability is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


